Opinion filed May 12, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00071-CR
                                                    __________
 
                                RENEE
LEE McKINLEY, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 238th District Court
                                                          Midland
County, Texas
                                                   Trial
Court Cause No. CR34778
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Renee
Lee McKinley filed a pro se notice of appeal on March 11, 2011.  She has
subsequently filed in this court a pro se motion to dismiss her appeal.  Her pro se motion to dismiss complies with Tex.
R. App. P. 42.2 because she is not represented by counsel on appeal.  
The
motion is granted, and the appeal is dismissed.
 
May 12, 2011                                                                          PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.